Order unanimously reversed and matter remitted to Monroe County Court for a hearing. Memorandum: The petitioner alleges among other things that he was legally insane at the time of his plea of guilty on November 12, 1957. In support of this claim, he alleges that in 1956 he was a patient in the psychopathic ward of the Monroe County Hospital; that while serving his sentence in Attica he was transferred to Dannemora State Hospital, and when returned to Attica was placed under psychiatric supervision. These allegations are not denied or refuted, therefore he is entitled to a hearing and an opportunity to present his proof (People v. Drake, 15 N Y 2d 626). (Appeal from order of Monroe County Court denying, without a hearing, motion to vacate a judgment of conviction for grand larceny, first degree, rendered November 12, 1957.) Present — Williams, P. J., Goldman, Henry, Del Veechio and Marsh, JJ.